Name: Commission Regulation (EEC) No 2273/91 of 29 July 1991 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/38 Official Journal of the European Communities 30 . 7. 91 COMMISSION REGULATION (EEC) No 2273/91 of 29 July 1991 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 1436/91 (4), lays down in particular the nomenclature for goods falling within CN code 1108 ; whereas, for the sake of clarity, the application of the analysis methods laid down for these goods should be described in greater detail and it should be ensured that the various language versions are harmo ­ nized : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Sector 3 of the Annex to Regulation (EEC) No 3846/87, as regards CN code 1108, is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990 , p . 23 . (3) OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No L 137, 31 . 5 . 1991 , p. 21 . 30. 7. 91 Official Journal of the European Communities No L 208/39 ANNEX 'CN code Description of goods Product code 1108 Starches ; inulin :  starches (6) : 1108 11 00   wheat starch :  of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97 %  of a dry matter content of not less than 84 % but less than 87 % and a purity in the dry matter of not less than 97 % Q  other 1108 11 00 200 1108 11 00 300 1108 11 00 800 1108 12 00   Maize starch :  of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97%  1108 12 00 200  of a dry matter content of not less than 84 % but less than 87 % and a purity in the dry matter of not less than 97 % Q  other 1108 12 00 300 1108 12 00 800 1108 13 00   Potato starch :  of a dry matter content of not less than 80 % and a purity in the dry matter of not less than 97 %  of a dry matter content of not less than 77 % but less than 80 % and a purity in the dry matter of not less than 97 % f)  other 1108 13 00 200 1108 13 00 300 1108 13 00 800 1108 14 00   Manioc starch :  of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97 %  of a dry matter content of not less than 84 % but less than 87 % and a purity in the dry matter of not less than 97 % Q  other 1108 14 00 200 1108 14 00 300 1108 14 00 800 1108 19 1108 19 10 1108 19 90   Other starches :    rice starch  of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97 %  of a dry matter content of not less than 84 % but less than 87 % and a purity in the dry matter of not less than 97 % 0  other    Other : 1108 19 10 200 1108 19 10 300 1108 19 10 800  of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97 %  1 1 08 1 9 90 200  of a dry matter content of not less than 84 % but less than 87 % and a purity in the dry matter of not less than 97 % 0  other 1108 19 90 300 1108 19 90 800 (') When completing customs formalities, the applicant shall state on the declaration provided for this purpose the dry matter content of the product. The dry matter content of starch is determined by the method laid down in Annex II to Commission Regulation (EEC) No 1908/84 (OJ No L 178, 5 . 7. 1984, p. 22). The purity of starch is determined using the Ewers modified polarimetric method, as published in Annex I of the Third Commission Directive 72/ 199/EEC (OJ No L 123, 29 . 5. 1972, p. 6). Q The export refund payable for starch shall be adjusted by using the following formula : 1 . Potato starch : actual % dry matter 80 x export refund 2. All other types of starch actual % dry matter 87 x export refund.'